Our statute requires the introduction of some evidence whenever the accused in a felony case enters a plea of guilty, but there is no statutory designation of what evidence shall be introduced. It is made to appear that at the time appellant was arrested with the liquor in question he had in his possession a quantity of coloring matter presumably to effect the color of the liquor *Page 515 
before it was sold or delivered as the case might be. We are unable to conclude that testimony of the finding of such coloring matter was not part of the res gestae of the transaction, nor that its admission was contrary to the contemplation of the statute.
Complaint is also renewed of the statement made by the prosecuting attorney to the jury in which he said:
"If all juries suspend sentences in cases of this kind fellows like the sheriff and myself should just as well throw up our hand and quit."
This was not a comment on any evidence not before the jury, nor was it any abuse or vituperation nor does it seem to be in the nature of an appeal to the passion or prejudices of the jury, and could have been understood by them but as a mere expression of opinion by the prosecuting attorney. The trial court qualified the bill of exceptions by saying that the statement was in reply to argument of the defense. It seems that the defense was arguing in favor of granting a suspended sentence upon the proposition that perhaps the object of the law granting it was to reform offenders, and it is stated that the argument objected to was in reply to this character of argument by appellant's counsel. We are unable to bring ourselves to believe the error, if any, of the argument to be such as to call for a reversal of the case, and the motion for rehearing will be overruled.
Overruled.